Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered August 13, 2021 for the patent application 16/679,974.   


Status of Claims

Claims 1 – 20 are pending in the application.
Claims 1, 9 and 17 are currently amended in the application.


Information Disclosure Statement

 The Information Disclosure Statements (IDS) submitted on May 17, 2021 and August 20, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 9 and computer readable claim 17. Claim 1 recites the limitations of:

( A ) identifying, at a first time and via a processor, a social media message from a giver of a gift having an associated giver payment account that existed prior to the first time; 
( B ) identifying a recipient based on data associated with the social media message, the recipient having an associated recipient payment account that existed prior to the first time and that existed prior to an initiation of process to give the gift, wherein the giver payment account and the recipient payment account are independent of each other and have no control over each other; 
( C ) identifying, based on the data, a gift amount; 
( D ) creating the gift by associating, via a processor and in response to the social media message, a policy with the gift, wherein the policy is at least in part giver defined; and 
( E ) initiating, at the first time and via a processor, a transfer of at least part of the gift amount from the giver payment account to a holding account that is separate from the recipient payment account; 
( F ) monitoring, via a processor and according to the policy, purchases using the recipient payment account at a second time, which is later than the first time, to yield purchasing information; 
( G ) based on the purchasing information, determining, via a processor, whether a qualifying purchase has occurred using the recipient payment account; and
( H ) when the qualifying purchase occurs, transferring, via a processor, at least part of the gift amount from the holding account to the recipient payment account.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 9 and 17.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “identifying” and “initiating” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) ( D ), ( E ), ( F ) and ( G ) above in Applicant’s specification para [0036], which discloses “The  processor  120  can  include  any general  purpose  processor  and a hardware module  or soft­ ware  module,  such  as  module  1 162,  module  2  164,  and module  3  166  stored  in  storage  device  160,  configured  to control  the  processor  120  as  well  as  a  special-purpose processor where software instructions are incorporated into the actual  processor design. The processor  120 may essentially  be  a  completely   self-contained  computing  system, containing  multiple  cores  or  processors,   a  bus,  memory controller,  cache,  etc. A multi-core processor may be symmetric or asymmetric.“.  

Also, claim 1, limitation ( A ) ( D ), ( E ), ( F ) and ( G ) above in Applicant’s specification para [0103], which discloses “The gift processor 510 and/or the social media site 506 monitor messages to detect a message that triggers a gift. For example, the social media site 506 can receive parameters from the gift processor 510 or other source for initiating a gift, and can monitor posts as users create them. The social media site 506 can notify the gift processor 510 upon detecting a post that matches the parameters. Alternatively, the gift processor 510 can periodically poll the message database 508 through an API for the social media site 506. When a message is found that triggers a gift, the gift processor 510 parses the message and/or metadata associated with the message to extract gift parameters, such as the giver, the recipient, an amount of money, and/or policy requirements. Based on the information extracted from the message, the gift processor 510 establishes a policy for handling the gift.“.  Similar arguments apply to claims 9 and 17.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 9 and 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 9 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 9, and 17 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  




Dependent Claims

Dependent claims 2 – 8, 10 – 16 and 18 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 8, 10 – 16 and 18 - 20  are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 8, 10 – 16 and 18 - 20 clearly further define the abstract idea as stated above and claims 2 – 8, 11 – 13 and 19 - 20  further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 8, 10 – 16 and 18 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 8 – 10 and 16 are rejected under 35 U.S.C. 103(a) as being obvious over Daniel Scalisi (Pub. # US 2011/0295749 A1 – herein referred to as Scalisi) in view of Spencer N. White (Pub. # US 2010/0325006 A1 – herein referred to as White) and further in view of John Downing et al. (Pat. # US 5,963,647 – herein referred to as Downing).

Re: Claim 1, Scalisi discloses a method comprising: 
identifying, at a first time and via a processor, a social media message from a giver of a gift having an associated giver payment account that existed prior to the first time (Scalisi, [0084], [0104] - FIG. 2 is a flow chart describing the process of pledge/donation collection through the Text2Donate module, in accordance with one embodiment of the present invention. Referring to FIG. 2, in step 201, a user (an NPO/charitable organization that wants to raise funds) initiates a Text2Donate campaign. An exemplary GUI 220 is shown in FIG. 2A, where a user (NPO) can select from a menu 221 to "Create New Poll", view "My Polls", view "Account Polls", or view "Public Polls". Text2Donate Set-Up screen 220 includes an area 222 for entering a customizable campaign title, an area 224 for entering a donor number goal, and a participation keyword entry area 226, for entering a customized participation keyword. In one embodiment, people can respond to the fundraising campaign by pledging via the Web, via SMS, and from social networking and micro blogging sites such as Twitter and Facebook. Further, Text2Donate Set-Up screen 220 further includes areas 223, 225, and 227 for establishing how an individual who opts in can respond to a Text2Donate campaign.);  
identifying a recipient based on data associated with the social media message, the recipient having an associated recipient payment account that existed prior to the first time and that existed prior to an initiation of process to give the gift, wherein the giver payment account and the recipient payment account are independent of each other and have no control over each other (Scalisi, [0088], [0115] -  [0115] Referring back to FIG. 1, in one embodiment, plat­ form 100 comprises a module 103 which provides for a sub­ scriber to make a fixed-amount mobile donation, such that the donated amount is charged directly to the subscriber/donor's cell phone bill. Optionally, payment for the donation may be facilitated through web widgets. In one embodiment, the web widgets are embedded in the NPO's website or on NPO's profile in social media and networking sites, such as Twitter, Facebook, Orkut, Myspace etc.); 
identifying, based on the data, a gift amount (Scalisi, [0088] -  platform 100 comprises give module 103 which provides for a subscriber to make a fixed­ amount mobile donation, such that the donated amount is
charged directly to the subscriber/donor's cell phone bill.); 
creating the gift by associating, via a processor and in response to the social media message, a policy with the gift, wherein the policy is at least in part giver defined (Scalisi, [0057] -  FIG. 7C represents one embodiment of a GUI for creating, using, and accessing the Mobile Web-based module of the present invention, showing a donation WAP page.).
 However, Scalisi does not expressly disclose:  
initiating, at the first time and via a processor, a transfer of at least part of the gift amount from the giver payment account to a holding account that is separate from the recipient payment account; 
monitoring, via a processor and according to the policy, purchases using the recipient payment account at a second time, which is later than the first time, to yield purchasing information; 
based on the purchasing information, determining, via a processor, whether a qualifying purchase has occurred using the recipient payment account.
In a similar field of endeavor, White discloses:
initiating, at the first time and via a processor, a transfer of at least part of the gift amount from the giver payment account to a holding account that is separate from the recipient payment account (White, [0030] – according to the present invention, the grandson uses the link to switch from the previously selected BASS PRO SHOPS gift card to a BORDER'S BOOKS gift card. The grandson authorizes the service provider to issue or activate the gift card. The service provider then reaches out to the payment processor to finalize the issuance.  The amount of money is applied to a BORDER'S gift card with an account number. The payment is made at this stage because the service provider  holds  these  funds  in  an  intermediary  or  escrow account  until  the recipient finalizes  the choice of gift card. The service  provider  may charge  a convenience  fee to  the consumer  to  allow  for  the  ability  to  switch  between merchants.); 
monitoring, via a processor and according to the policy, purchases using the recipient payment account at a second time, which is later than the first time, to yield purchasing information (White, [0011] -   The Sumer control over switches and notifications upon service provider offers restrictions to be placed upon the gift card which are enforced at the request to switch to a different merchant. Some restrictions force the recipient to stay within the same type of merchant, i.e. only restaurants, only clothing stores, etc. The service provider also monitors the gift card usage and provides feedback upon its use.  The consumer knows when the gift card was used, for how much, and the remaining balance.  In exemplary embodiments, the merchants may make offers during the switching process to out­ bargain their competitors.  For instance,  while  the  service provider allows the recipient to choose from any merchant for face value, some merchants may offer a gift card worth more than face value, for no extra charge.); 
based on the purchasing information, determining, via a processor, whether a qualifying purchase has occurred using the recipient payment account (White, [0011] -  The consumer control over switches and notifications upon service provider offers restrictions to be placed upon the gift card which are enforced at the request to switch to a different merchant. Some restrictions force the recipient to stay within the same type of merchant, i.e. only restaurants, only clothing stores, etc. The service provider also monitors the gift card usage and provides feedback upon its use.  The consumer knows when the gift card was used, for how much, and the remaining balance.  In exemplary embodiments, the merchants may make offers during the switching process to out­ bargain their competitors.  For instance, while the service provider allows the recipient to choose from any merchant for face value, some merchants may offer a gift card worth more than face value, for no extra charge.).
Therefore, in light of the teachings of White, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Scalisi, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a way in order to support a gift program which has rules, holding accounts, and monitoring of the program for compliance to the rules.
However, Scalisi in view of White does not expressly disclose:  
when the qualifying purchase occurs, transferring, via a processor, at least part of the gift amount from the holding account to the recipient payment account.
In a similar field of endeavor, Downing discloses:
when the qualifying purchase has occurs, transferring, via a processor, at least part of the gift amount from the holding account to the recipient payment account (Downing, col. 7, lines 29 - 43 - As illustrated in FIG. 3, a recipient uses a CAT to enter the reference number and secret code which were provided to the recipient by the sender, along with the recipient's name. Once this information is confirmed by the network, the recipient terminal displays the transfer balance, the expiration date and any optional message from the sender. It is a feature of the invention that the recipient may withdraw the entire amount of the transfer or a partial amount. Accordingly, the system prompts the user to input the amount to be received. Once this amount is entered (and, of course, assuming that the transaction has been authenticated), the requested amount is dispensed to the recipient in the currency of the country in which the recipient is located.).
Therefore, in light of the teachings of Downing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Scalisi in view of White, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing for supports funds transfers from a source account to a cash access file which can be accessed virtually twenty-four hours a day by both customers and non-customers.

Re: Claim 2, Scalisi discloses the method of claim 1, 
wherein the social media message is a tweet (Scalisi, [0160] -  the platform of the present invention further includes a Mobile Web-based module. In one embodiment, the Mobile Web-based module of the present invention enables viral mobile giving. In one embodiment, an NPO user can configure and enable a Mobile Web­ based application accessible on most mobile phones. The user/NPO can then initiate a campaign whereby an SMS (text) or "tweet" is sent to all subscribers, so that subscribers can ask their friends to join or donate. Within the SMS or "tweet", a link is provided to the subscriber that allows them to click on either "Volunteer" or "Donate".).  

Re: Claim 8, Scalisi discloses the method of claim 1, 
wherein the giver and the recipient are connected on a social networking service hosting the social media message (Scalisi, [0160] -  the platform of the present invention further includes a Mobile Web-based module. In one embodiment, the Mobile Web-based module of the present invention enables viral mobile giving. In one embodiment, an NPO user can configure and enable a Mobile Web­ based application accessible on most mobile phones. The user/NPO can then initiate a campaign whereby an SMS (text) or "tweet" is sent to all subscribers, so that subscribers can ask their friends to join or donate. Within the SMS or "tweet", a link is provided to the subscriber that allows them to click on either "Volunteer" or "Donate".).  

Re: Claim 9, Claim 9 is a system claim corresponding to method claim 1.  Therefore, claim 9 is analyzed and rejected as previously discussed with respect to claim 1.

Re: Claim 10, Claim 10 is a system claim corresponding to method claim 2.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claim 2.

Re: Claim 16, Claim 16 is a system claim corresponding to method claim 8.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claim 8.


Claims 3 – 5 and 11 - 13 are rejected under 35 U.S.C. 103(a) as being obvious over Daniel Scalisi (Pub. # US 2011/0295749 A1 – herein referred to as Scalisi) in view of Spencer N. White (Pub. # US 2010/0325006 A1 – herein referred to as White) and further in view of John Downing et al. (Pat. # US 5,963,647 – herein referred to as Downing) and further in view of Kenneth Jennings (Pub. # US 2012/0066212 A1 – herein referred to as Jennings).

Re: Claim 3, Scalisi in view of White / Downing discloses the method of claim 2. 
However, Scalisi in view of White / Downing does not expressly disclose:  
wherein the data is a hashtag.
In a similar field of endeavor, Jennings discloses:
wherein the data is a hashtag (Jennings, [0086], [0112] -  More specifically, as discussed below in detail, the micro-blog processing function 60 may identify any hashtags included in the micro-blog post. Then, if the micro-blog post includes one or more hashtags, the micro­ blog processing function 60 provides a crowd-based feature based on the hashtag(s). For example,  a hashtag may be determined to be representative of an interest of the crowd in which the user 20-1 is located and therefore recorded as an interest of the crowd. As another example, a hashtag may be determined to be indicative of a rating of the crowd in which the user 20-1 is located and therefore utilized to update the rating of the crowd. As yet another example, the hashtag may be determined to be one of a number of predefined action words (e.g., #crowdtag, untagcrowd, #ratecrowd, #create­ crowd, or the like), and a corresponding action may be taken by the micro-blog processing function 60.).
Therefore, in light of the teachings of Jennings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Scalisi in view of White / Downing, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a way to facilitate tweets and hashtags.

Re: Claim 4, in view of White / Downing discloses the method of claim 3. 
wherein the gift amount is determined based on a parameter associated with the hashtag (Scalisi, [0090] - Thus, an NPO user can configure and enable module 109 as a Mobile Web-based application that is accessible on most mobile phones. In one embodiment, once configured, subscribers can easily create their own custom WAP pages designed to support the NPO. A subscriber will be able to access a button allowing them to quickly text or post a message on a social networking or media site, such as but not limited to a "tweet" via Twitter, to "advertise" their WAP page to friends. Those friends can pass the details to their friends, who may optionally further customize the WAP page. At each step, individuals are invited to donate or join a list (and become a subscriber), resulting in a viral marketing campaign on behalf of the NPO.).
 
Re: Claim 5, Scalisi in view of White / Downing discloses the method of claim 3. 
wherein the gift amount is implied from the hashtag (Scalisi, [0090] - Thus, an NPO user can configure and enable module 109 as a Mobile Web-based application that is accessible on most mobile phones. In one embodiment, once configured, subscribers can easily create their own custom WAP pages designed to support the NPO. A subscriber will be able to access a button allowing them to quickly text or post a message on a social networking or media site, such as but not limited to a "tweet" via Twitter, to "advertise" their WAP page to friends. Those friends can pass the details to their friends, who may optionally further customize the WAP page. At each step, individuals are invited to donate or join a list (and become a subscriber), resulting in a viral marketing campaign on behalf of the NPO.).

Re: Claim 11, Claim 11 is a system claim corresponding to method claim 3.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claim 3.

Re: Claim 12, Claim 12 is a system claim corresponding to method claim 4.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 4.

Re: Claim 13, Claim 13 is a system claim corresponding to method claim 5.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 5.


Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being obvious over Daniel Scalisi (Pub. # US 2011/0295749 A1 – herein referred to as Scalisi) in view of Spencer N. White (Pub. # US 2010/0325006 A1 – herein referred to as White) and further in view of John Downing et al. (Pat. # US 5,963,647 – herein referred to as Downing) and further in view of Matthew Adkisson et al. (Pub. # US 2008/0133257 A1 – herein referred to as Adkisson).

Re: Claim 6, Scalisi in view of White / Downing discloses the method of claim 1, 
However, Scalisi in view of White / Downing does not expressly disclose:  
wherein the recipient generates the data.
In a similar field of endeavor, Adkisson discloses:
wherein the recipient generates the data (Adkisson, [0031] -  the recipient 18 may input to the n users who are close to or at their web interface information donation limits as a filter against further donations. This may be useful if the donor has made donations both directly and through the donation system, thus the information the data­ base 10 regarding the amount donated is not accurate. This can help assure that the recipient does not violate any laws and has full control over who it accepts money from. Outside donation information may also be retrieved from the FEC or other government organizations. The FEC sometimes publishes a data file showing all donations to all the candidates it regulates. The system 5 can retrieve this file and integrate it into the database 10 to supplement the information already in that database and help keep the information up-to-date and complete.).
Therefore, in light of the teachings of Adkisson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Scalisi in view of White / Downing, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a way to allow the recipient to provide necessary feedback and data to ensure the donation system is safe, legal and to the recipient’s satisfaction.

Re: Claim 14, Claim 14 is a system claim corresponding to method claim 6.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 6.


Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being obvious over Daniel Scalisi (Pub. # US 2011/0295749 A1 – herein referred to as Scalisi) in view of Spencer N. White (Pub. # US 2010/0325006 A1 – herein referred to as White) and further in view of John Downing et al. (Pat. # US 5,963,647 – herein referred to as Downing) and further in view of Howard E. Winklevoss et al. (Pub. # US 2004/0162775 A1 – herein referred to as Winklevoss).

Re: Claim 7, Scalisi in view of White / Downing discloses the method of claim 1. 
However, Scalisi in view of White / Downing does not expressly disclose:  
wherein at least one of the recipient payment account and the giver payment account is determined based on a social media profile at a social networking service hosting the social media message.
In a similar field of endeavor, Winklevoss discloses:
wherein at least one of the recipient payment account and the giver payment account is determined based on a social media profile at a social networking service hosting the social media message (Winklevoss, [0055] - As illustrated by stage 210 of FIG. 2, methods of the present invention may be provided for establishing a program agreement between a donor and a donfe. As used herein, the term "donor" refers to any individual, entity, or body that grants, gives, and/or contributes an asset to a donee. A "donee" is any entity or organization that is a recipient of an asset. Donees may include pubic and/or private organizations including, but not limited to, corporations, educational institutions, government agencies, foundations, medical institutions, research and development institutions/facilities, trade associations, social clubs, fraternal organizations, political groups, laboratories, partner­ ships, firms, enterprises, and/or service providers. In one embodiment of the present invention, a donee may be a Non-Profit Organization ("NPO"). An "NPO" may include any organization motivated by an interest other than profit. NPOs may include organizations from which shareholders or trustees do not benefit financially and to which donors may make tax-deductible contributions.).
Therefore, in light of the teachings of Winklevoss, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Scalisi in view of White / Downing, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a way to support giving in a community of common purposes and interest..

Re: Claim 15, Claim 15 is a system claim corresponding to method claim 7.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 7.


Claims 17 - 20 are rejected under 35 U.S.C. 103(a) as being obvious over Richard W. Bragg et al. (Pat. # US 7,603,292 B1 – herein referred to as Bragg) in view of Michelle Fisher (Pub. # US 2012/0029990 A1 – herein referred to as Fisher).

Re: Claim 17, Bragg discloses a non-transitory computer-readable storage medium storing instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
receiving at a social networking service a request to establish a standard for receiving a gift amount, the request being from a recipient having a recipient payment account registered with the social networking service, wherein the recipient payment account existed prior to initiating a process to receive the gift amount, and wherein the standard comprises a social network distance (Bragg, col. 13, lines 20 – 35 – As shown in block 306, the method 300 further comprises identifying an audience criterion. The audience criterion may be generated by the user 112a wishing to generate a gift registry by inputting and sending to the social network engine 120 a criterion for those who may view all or a portion of his or her gift registry. The social network engine 120 may identify the audience criterion. The audience criterion may comprise, for example, a requirement that only those members of the social network that have one degree of separation from the registrant user 112a may view the gift registry. In another embodiment, the audience criterion may comprise a requirement that a potential viewer of the gift registry who generates an inquiry signal share a common characteristic with the registrant, for instance, that they both have the same wedding anniversary date.); 
if the standard is valid, establishing the standard to yield an established standard (Bragg, col. 13, lines 20 – In another embodiment, the audience criterion may comprise a requirement that a potential viewer of the gift registry who generates an inquiry signal share a common characteristic with the registrant, for instance, that they both have the same wedding anniversary date.). 
However, Bragg does not expressly disclose:  
monitoring posts to the social networking service from users other than the recipient, such that when one of the posts matches the established standard, a gift is created by establishing a policy such that at least a portion of the gift amount is transferred from a giver payment account associated with a giver creating the one of the posts to the recipient payment account when the recipient makes a qualifying purchase using the recipient payment account according to the policy.
In a similar field of endeavor, Fisher discloses:
monitoring posts to the social networking service from users other than the recipient, such that when one of the posts matches the established standard, a gift is created by establishing a policy such that at least a portion of the gift amount is transferred from a giver payment account associated with a giver creating the one of the posts to the recipient payment account when the recipient makes a qualifying purchase using the recipient payment account according to the policy (Fisher, [0066] -  A user opens their mobile wallet and enters their user id and password if necessary which is authenticated by the remote management server. If the user logins to the mobile wallet using their social media ID and password, the user is first authenticated by the management server which then transmits the login credentials to the social media server for authentication.  So, the user is logged into both the mobile wallet and the social media site automatically which is some­ times referred to as "single sign on".). If the user places a transaction related post (i.e. a post based on transactions from using the secure element associated with their mobile device for payments or any other transaction associated with the financial accounts registered in their mobile wallet) "as is" or a modified version on a social media site and the post is incorporated into a smart poster (a poster that has an RFID tag affixed to it, encoded with information such as a coupon, URL, ticket, etc and that can be read by any RFID reader including a mobile device that has an NFC chip, smart sticker, NFC on SD, or NFC on SIM, etc), the user must notify the management server about the post, time, date, and location well as provide proof of the post. The management server will determine the number of impressions and will also track the number of times that the RFID tag associated with the smart poster was "read" and then number of new postings (e.g. "Retweets") that were generated by other users who used their mobile wallet to read the tag and to place a post their social media page.).
Therefore, in light of the teachings of Fisher, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bragg motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a way to support gifting to users who use their influence on social media.

Re: Claim 18, Bragg in view of Fisher discloses the non-transitory computer-readable storage medium of claim 17, 
wherein a post of the posts in the social networking service is a tweet (Fisher, [0066] - The management server will determine the number of impressions and will also track the number of times that the RFID tag associated with the smart poster was "read" and then number of new postings (e.g. "Retweets") that were generated by other users who used their mobile wallet to read the tag and to place a post their social media page. The management server will transmit the compensation (in the form of a digital artifact which includes but not limited to debit/prepaid/credit card, receipts, tickets, advertisements, coupons, loyalty points, gift cards, vouchers, content (video, image, ringtone, movie), games, documentation, etc.) directly to the secure element or to the mobile wallet using the wireless carrier network or WWI. Alternatively, the owner of the smart poster may transfer the post electronically to the management server. The management server will determine the compensation.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above. 

Re: Claim 19, Bragg discloses the non-transitory computer-readable storage medium of claim 18, 
wherein the established standard is a hashtag (Fisher, [0066] -  The management server will determine the number of impressions and will also track the number of times that the RFID tag associated with the smart poster was "read" and then number of new postings (e.g. "Retweets") that were generated by other users who used their mobile wallet to read the tag and to place a post their social media page. The management server will transmit the compensation (in the form of a digital artifact which includes but not limited to debit/prepaid/credit card, receipts, tickets, advertisements, coupons, loyalty points, gift cards, vouchers, content (video, image, ringtone, movie), games, documentation, etc.) directly to the secure element or to the mobile wallet using the wireless carrier network or WWI. Alternatively, the owner of the smart poster may transfer the post electronically to the management server. The management server will determine the compensation.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above.   

Re: Claim 20, Bragg discloses the non-transitory computer-readable storage medium of claim 19, 
wherein the gift amount is determined based on a parameter associated with the hashtag (Fisher, [0066] - The management server will determine the number of impressions and will also track the number of times that the RFID tag associated with the smart poster was "read" and then number of new postings (e.g. "Retweets") that were generated by other users who used their mobile wallet to read the tag and to place a post their social media page. The management server will transmit the compensation (in the form of a digital artifact which includes but not limited to debit/prepaid/credit card, receipts, tickets, advertisements, coupons, loyalty points, gift cards, vouchers, content (video, image, ringtone, movie), games, documentation, etc.) directly to the secure element or to the mobile wallet using the wireless carrier network or WWI. Alternatively, the owner of the smart poster may transfer the post electronically to the management server. The management server will determine the compensation.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above.

Response to Arguments

Applicant's arguments filed with an amendment on August 13, 2021 have been fully considered but they are not persuasive.  

Applicant Argument: 
“Applicant does not reargue the Bascom argument made in the previous response but reapplies the argument and notes that the Office Action should simply apply the same analysis as has previously been made to allow claims that overcome the Section 101 rejection.“, (see page 6 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  In the case with Bascom, the filtering process was directed toward solving a logistical problem that went beyond simple filtering, as there were problems not with the data but instead with locating a tool for filtering internet content on each local computer: where each tool on individual computers were subject to being modified or thwarted by literate end-users and to avoid install time on every end user device a specific tool.  The claimed limitations are not directed toward solving any problem that goes beyond simple filtering and discarding data according to parameters.  Bascom identified that filtering data was an abstract concept.   The ordered combination is not directed toward an improvement of a technology or solve a technical problem.  The Federal circuit focused on the particular arrangement of generic and conventional components in the claims.  They further stated: "An inventive concept that transforms the abstract idea into a patent eligible invention must be significantly more than the abstract idea itself, and cannot be simply an instruction to implement or apply the abstract idea on a computer. Slip Op. at 14. The court further stated on page 15: "The inventive concept described and claimed in the '606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user".  On page 18, of Bascom states, “The ‘606 patent is instead claiming a technology based solution (not an abstract idea-based solution implemented with general technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems.

Applicant Argument: 
“The Guidance requires the Examiner to first determine whether the claim recites a judicial exception and then to determine whether recite a judicial exception is integrated into a practical application. In the present case, Applicant submits that it is clear that what the Office Action characterizes the claims as being directed to something very narrow.“, (see page 7 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The claims are further refining the recited abstract ideal without providing any technological improvement or solving technological issue.  And therefore, there is no integration into a practical application.  And therefore, there is no integration into a practical application.  Step 2A requires the analysis of prong one, does it recite an abstract ideal, prong two, is it directed to an abstract idea.  Prong two has to be a technological improvement (integrate the abstract idea into a practical application).  There is no technological improvement because a technical problem is not being solved, but a financial problem is being solved as stated in applicant’s specification para. [0012 – 0015].    Under Step 2A to be integrated into a practical application means it has to be shown that there is a technological solution being carried out by the claimed subject matter.  The problem being solved is not technological in nature, but financial.  An improved abstract ideal is still an abstract ideal.  Since, there is no technological improvement being provided by the claims, therefore, there is no integration into a practical application.   These claims are merely, a solution to a financial problem and are not technical in nature 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696